Matter of Hassane v Chief Clerk of the N.Y. County Supreme Ct. (2017 NY Slip Op 04558)





Matter of Hassane v Chief Clerk of the N.Y. County Supreme Ct.


2017 NY Slip Op 04558


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Tom, J.P., Sweeny, Andrias, Moskowitz, Manzanet-Daniels, JJ.


4208 99/17 -1498

[*1]In re Chafik Hassane,	Dkt. Petitioner,
vChief Clerk of the New York County Supreme Court, Respondent.


Chafik Hassane, petitioner pro se.
John W. McConnell, Office of Court Administration, New York (Pedro Morales of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: JUNE 8, 2017
CLERK